 NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


AIR EXPRESS INTERNATIONAL, d/b/a
DHL GLOBAL FORWARDING
CORPORATION,
                                                       Civil Action No. 12-1732 (MAS) (TJB)
                       Plaintiff,
                                                            MEMORANDUM OPINION
                      v.

LOG-NET, INC.,

                      Defendant.


SHIPP, District Judge

       This matter comes before the Court upon Plaintiff Air Express International d/b/a DHL

Global Forwarding Corporation’s (“DHL”) omnibus motion1 (ECF No. 297) and Defendant

LOG-NET, Inc.’s (“LOG-NET”) Motion for Attorneys’ Fees and Costs (ECF No. 292), Motion

for Release of Bond Obligation (ECF No. 300), Motion for Permanent Injunction (ECF No. 301),

and Motion for Prejudgment Interest (ECF No. 302). LOG-NET opposed DHL’s motion (ECF

No. 310), and DHL replied (ECF No. 317). DHL opposed LOG-NET’s motions (ECF Nos. 306,

307, 308, 309), and LOG-NET replied (ECF Nos. 318, 319, 320, 321). The Court has carefully

considered the parties’ submissions and decides the matter without oral argument pursuant to Local

Civil Rule 78.1. For the reasons stated below, and for other good cause shown, DHL’s omnibus

motion is denied; LOG-NET’s Motions for Attorneys’ Fees and Costs, Release of Bond




  DHL moves for (1) Judgment as a Matter of Law, and (2) a New Trial, or, in the alternative,
remittitur.
Obligation, and Permanent Injunction are denied; and LOG-NET’s Motion for Prejudgment

Interest is granted.

I.        Background2

          On July 9, 2018, a jury trial commenced on DHL’s three claims against LOG-NET and

LOG-NET’s eleven counterclaims against DHL. The jury received stipulated facts, deposition

testimony (video testimony was shown to the jury and certain portions of other depositions were

read into the record), and live testimony from numerous witnesses. On July 20, 2018, the jury

returned a verdict for LOG-NET on (1) all of DHL’s claims against LOG-NET, and (2) two of

LOG-NET’s counterclaims against DHL. (Verdict Sheet, ECF No. 284.) Specifically, the jury

found for LOG-NET on Count 3—Breach of the Covenant of Good Faith and Fair Dealing, and

Count 4—Copyright Infringement. (Id.) The jury awarded LOG-NET $14,261,000 for Count 3

and $150,000 for Count 4, totaling $14,411,000 in damages.3

          On August 17, 2018, pursuant to Federal Rule of Civil Procedure 59,4 DHL moved for a

new trial, or in the alternative, for remittitur on Count 3. (DHL’s Moving Br. 2, ECF No. 297.) In

the same motion, DHL also moved pursuant to Rule 50(b) for a judgment as a matter of law on

Count 4. (Id.) On the same day, LOG-NET moved for attorneys’ fees and costs on Count 3

pursuant to 17 U.S.C.      §   505.   (LOG-NET’s Moving Br. 1 (“Fees Br.”), ECF No. 298-1.)



2
 As the parties are familiar with the factual and procedural background of this matter, the Court
omits most of the lengthy history of this nearly seven-year old case.

  The verdict sheet did not require the jury to separate the damages award by count. (See Verdict
Sheet 4.) The jury, nonetheless, responded to Question 10 of the Verdict Sheet as follows:
“$14,261,000 + $150,000 = $14,411,000.” (Id.) When the Court questioned the Jury Foreperson
regarding the verdict, the Foreperson stated that the jury awarded $14,261,100 for Count 3 and
had separated the damage awards in its response to Question 10. (See Trial Tr. 1743:17-1744:19.)

    All references to a Rule herein are references to the Federal Rules of Civil Procedure.



                                                   2
LOG-NET also moved for a permanent injunction pursuant to 17 U.S.C.        §   502(a). (LOG-NET’s

Moving Br. 3 (“Injunction Br.”), ECF No. 301-1.) Pursuant to Rule 65(c), LOG-NET moved for

release of the $1,000,000 injunction bond to LOG-NET as a “wrongfully enjoined” party.

(LOG-NET’s Moving Br. 1 (“Bond Br.”), ECF No. 300-1.) LOG-NET moved for prejudgment

interest on the jury award for Count 3. (LOG-NET’s Moving Br. (“Interest Br.”), ECF No. 302-1.)

The Court addresses DHL’s motions first, and then addresses LOG-NET’s motions.

II.    Discussion

       A.      DHL’s Motion for a New Trial is Denied

       Rule 59(a)(1)(A) provides that a court may award a new trial “after a jury trial, for any

reason for which a new trial has heretofore been granted in an action at law in federal court[.]”

The purpose of a motion pursuant to Rule 59 is “to correct manifest errors of law or fact or to

present newly discovered evidence.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)

(quoting Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). courts have the

discretion to grant a new trial on several grounds, including: “(1) that the verdict is against the

weight of the evidence; (2) that the damages are excessive; or (3) that the district court made

substantial errors in the admission or rejection of evidence or in its instructions to the jury.”

Winnicki v. Bennigan ‘s, No. 0 1-3357, 2006 WL 2506738, at *1 (D.N.J. Aug. 28, 2006) (citing

Montgomery Ward & Co. v. Duncan, 311 U.S. 243, 251 (1940)).

       “[A] new trial should be granted only when the verdict is contrary to the weight of the

evidence or when a miscarriage of justice would result if the verdict were to stand.” Brennan v.

Norton, 350 F.3d 399, 430 (3d Cir. 2003). A district court may not “grant a new trial because it

would have come to a different conclusion than that reached by the jury.” Lytes v. flagship Resort

Dev. Corp., 371 F. Supp. 2d 597, 602 (D.N.J. 2005). Therefore, “[i]n determining whether the




                                                3
evidence is sufficient the court is not free to weigh the evidence or to pass on the credibility of

witnesses or to substitute its judgment of the facts for that of the jury.” Lightning Lube, Inc. v.

Witco Corp., 802 F. Supp. 1180, 1185 (D.N.J. 1992), aff’d, 4 F.3d 1153 (3d Cir. 1993). “The

motion may be granted if ‘the record is critically deficient of that minimum quantity of evidence

from which a jury might reasonably afford relief” Lyles, 371 F. Supp. 2d at 600 (quoting

Boehringer Ingetheim Vetmedica, Inc. v. Schering-Ploitgh Corp., 166 F. Supp. 2d 19, 28 (D.N.J.

2001)).

          “When a defendant claims that a jury’s award of damages is excessive, ‘[a] new trial is

warranted only where the verdict is grossly excessive and bears no rational connection to the

evidence.” Lyles, 371 F. Supp. 2d at 604 (alterations in original) (quoting Blakey v. Coin’ ‘lAirlines

Inc., 992 F. $upp. 731, 734 (D.N.J. 199$)).

          For the court to disturb a jury verdict, the damages assessed by the jury must be so
          unreasonable as to offend the conscience of the Court. If the trial court finds that
          the verdict is a result of passion or prejudice by the jury, the court must grant a new
          trial. The court’s obligation, however, is to uphold the jury’s award if there exists
          a reasonable basis to do so.

Id. (quotations and citations omitted).

                  1.            The Parties’ Arguments

          DHL argues that the verdict on Count 3 was against the weight of the evidence and “cries

out to be overturned.” (DHL’s Moving Br. 14.) DHL states that “federal and state courts in New

Jersey have repeatedly held that damages arising out of a claim for breach of the implied covenant

of good faith and fair dealing must be both causally related to the alleged acts, and above and

beyond those damages contemplated by the contract.” (Id. at 14-15.) DHL insists that “three of

Count 3’s four allegations (reverse engineering, copying portions of LOG-NET’s database into

ISC+ without paying licensing fees, and unpaid subscription fees for allegedly undisclosed servers)

are covered by     .   .   .   the 2008 License Agreement, and are thus encompassed by the breach of


                                                       4
contract allegations of Count 1.” (Id. at 15.) DHL argues that the ‘jury misread or misunderstood

the jury instructions related to LOG-NET’s allegations under Count 3” because LOG-NET Trial

Exhibit 216 reflected “unpaid license fees in the amount of S 13,759,702.60, and unpaid

subscription fees in the amount of $585,674.20[,]” and the “server-related non-payment allegation

of Count 3 speaks only to unpaid sithscription fees.” (Id. at 17 (emphasis in original).) DHL states

that,

        The only allegation of Count 3 that does not overlap with Count 1 is the allegation
        that DHL breached the covenant of good faith and fair dealing by seeking an
        injunction based, in part, on DHL’s assertion that absent the injunction LOG-NET
        would refuse to provide DHL with the necessary pre-paid technical support it
        needed, and the lack of support would bring DHL’s business to a halt.

(Id. (quotations and citations omitted).)     DHL argues that this allegation is based on the

Certification of Corey Bertsch and that certification was based on the 200$ Support Agreement,

not the 200$ License Agreement, which was the only agreement at issue in DHL’s preliminary

injunction application. (Id. at 17-18.)

        DHL argues that the jury’s award on Count 3 was grossly excessive for several reasons.

(Id. at 19.) First, DHL argues that “any damages awarded for Count 3 cannot consist of breach of

contract damages already subsumed by the allegations of Count 1      .   .   .   [because] [o]therwise, the

damages award would be grossly excessive and punitive in nature, as it can only reflect anger at

DHL, which violates the jury’s responsibilities to decide the case without passion or prejudice.”

(Id. at 20.)   DHL again argues that no damages could have been awarded on the reverse

engineering, ISC+ copying, or subscription fees allegations of Count 3 because the jury found for

DHL on those issues in Count 1. (Id.) Turning to Mr. Bertsch’s certification, DHL argues that

LOG-NET offered no evidence establishing the “quantum of damages it allegedly suffered by

reason of Mr. Bertsch’s mistake.” (Id. at 21.) DHL avers that when the “fair market value damages

of $34.7 million,” as proffered by Terence Griswold, LOG-NET’s damages expert, is divided by


                                                 5
LOG-NET’s 11 counterclaims, the result is “$3.1 million per counterclaim, or 22% of the verdict

on Count 3.” (Id. at 2 1-22.)

        LOG-NET opposes DHL’s motion for a new trial arguing that the “liability finding on

[Count 3], and the corresponding damage award, is consistent with the evidence and the expert

testimony provided by LOG-NET at trial.” (LOG-NET’s Opp’n Br. 12, ECF No. 310.) LOG-NET

argues that the jury instructions on Count 3 “did not constitute an exclusive list of DHL’s allegedly

wrongful conduct,” instead, the instructions “set out the allegations as.                ..    .   ‘among other things.”

(Id. at 12-13 (quoting Jury Instrs.   ¶ 72, ECF No.   274).) LOG-NET further argues that “a finding

of liability for breach of the covenant of good faith and fair dealing.          .   .   is.       .   .   not contingent upon

the jury finding that express provisions of the contract were also breached.” (Id. (citing Brunswick

Hills Racqitet Chtb, Inc. v. Route 18 Shopping Ctr. Assocs., $64 A.2d 387 (N.J. 2005); Bak—A—

Lum Corp. ofAm. v. Alcoa Bldg. Prods., Inc., 351 A.2d 349 (N.J. 1976); Kttrnik v. Cooper Health

Sys., No. A-4686-06, 200$ WL 2829963 (N.J. Super. Ct. App. Div. July 24, 200$)).) LOG-NET

argues that the testimony of Corey Bertsch, James Bocchino, Brice Jones, and Patrick Hoey was

sufficient for the jury to conclude that DHL’s action “violated ethical business norms and

constituted a breach of the covenant of good faith and fair dealing and resulted in damage to

LOG-NET.” (Id. at 15-17.)

       LOG-NET also argues that DHL’s arguments are “a disguised appeal of the jury

instructions on the elements of breach, the potential instances of the breach, and the recoverable

damages.” (Id. at 19.)     LOG-NET insists that DHL’s arguments regarding three of the four

allegations of Count 3 being encompassed by the breach of contract claim “ignor[es] the fact that

those four examples were preceded by language stating that ‘DHL breached the implied covenant

of good faith and fair dealing by among other things.     .   .   .“   (Id. at 19 n.$. (citations and quotations




                                                  6
omitted).) Thus, per LOG-NET, the record was “replete with examples of DHL’s bad faith conduct

in violation of the implied covenant of good faith and fair dealing, beyond just that which was set

forth as examples in the jury instructions. (Id.)

       Here, the Court finds that DHL is not entitled to a new trial because the jury verdict on

Count 3 was not against the weight of the evidence and the amount awarded was not excessive.

DHL’s arguments to the contrary are unpersuasive because they are premised on a

misinterpretation of New Jersey law and a selective reading of the jury instructions. The Court

addresses each of these issues in turn.

               2.      DHL Misinterprets New Jersey Law

       New Jersey common law provides that “[a] covenant of good faith and fair dealing is

implied in every contract in New Jersey.” Wilson v. Amerada Hess Corp., 773 A.2d 1121, 1126

(N.J. 2001). “Although the implied covenant of good faith and fair dealing cannot override an

express term in a contract, a party’s performance under a contract may breach that implied

covenant even though that performance does not violate a pertinent express tenm” Id. The New

Jersey Supreme Court has stated that it “cannot catalogue the myriad forms of conduct that may

constitute a violation of the covenant of good faith and fair dealing.” Brunswick Hills Racquet

Club, Inc., 864 A.2d at 396. Instead, “[e]ach case is fact-sensitive.” Id. “A plaintiff may be

entitled to relief under the covenant if its reasonable expectations are destroyed when a defendant

acts with ill motives and without any legitimate purpose.” Id.

       DHL asserts “that damages arising out of a claim for breach of the implied covenant of

good faith and fair dealing must be both causally related to the alleged acts, and above and beyond

those damages contemplated by the contract{.]” (DHL’s Moving Br. 14-15; see also DHL’s Reply

Br. 6, ECF No. 317 (stating that New Jersey law requires a party raising a breach of the implied




                                                    7
covenant of good faith and fair dealing claim to “prove damages above and beyond those damages

available for breach of the express provisions of the underlying contract.”).) DHL cites to Aequ its

Techs., LLC. v. gh, LLC., No. 03-5139, 2011 WL 1211328, at *4 (D.N.J. Mar. 29, 2011), which

cites to Kassa v. Johnson, No. A-3345-07, 2009 WL 1658528, at *5 (N.J. Super. Ct. App. Div.

June 16, 2009), in support of this proposition. (DHL’s Moving Br. 15.)

        In Kassa, the New Jersey Superior Court, Appellate Division, wrote that it was

“preseni[ing the] plaintiffs’ contractual claim for breach of the duty of good faith and fair dealing,

to the extent that claim encompasses acts and damages beyond those sought for breach of contract.”

Kassa, 2009 WL 1658528, at *5 The Appellate Division made this statement in a summary of its

disposition of the plaintiffs’ appeal of the Superior Court’s dismissal of several of the plaintiffs’

claims. Id. The Kassa Court was not addressing the appropriate measure of damages for a breach

of the covenant of good faith and fair dealing claim vis-à-vis damages for a breach of contract

claim. Moreover, the Kassa Court simply articulated the proposition that a plaintiff cannot seek

duplicative recovery for a breach of contract claim and a breach of the covenant of good faith and

fair dealing claim when both claims are based on the same conduct. Id.; see Cedar Holdings, LLC

v. Menashe, No. 16-7152, 2017 WL 1349321, at *3 (D.N.J. Apr. 7,2017) (stating “a plaintiff may

not pursue a claim for a breach of the implied covenant of good faith and fair dealing if the claim

is duplicative of the plaintiffs breach of contract claim. A claim for breach of the implied covenant

is duplicative of a breach of contract claim when allegations of bad faith all relate to actions that

form the basis of the breach of contract claim.”) (citations omitted). Simply put, the Kassa Court’s

statement, as quoted by DHL, is best understood as declaring that the Kassa plaintiffs’ breach of

the covenant of good faith and fair dealing claim could survive so long as it was distinguishable

from the plaintiffs’ breach of contract claim, which also survived the Kassa Court’s review.




                                                  8
               The logical extension of DHL’s interpretation of the New Jersey Superior Court, Appellate

Division’s statement in Kassa is that a plaintiff cannot seek, or be awarded, the same damages for

a breach of the covenant of good faith and fair dealing claim as it could for a breach of contract

claim. Indeed, DHL argues that, “under New Jersey law, a party cannot use the implied covenant

to impose liability for acts covered by express contract terms, or to recover ordinary breach of

contract damages.” (DHL’s Moving Br. 6 (emphasis added).) The second clause of this statement

is contrary to New Jersey case law, which holds that a plaintiff may recover damages traditionally

available for a breach of contract claim when the plaintiff is successful on a breach of the covenant

of good faith and fair dealing claim. See, e.g., Sons of Thunder, Inc. v. Borden, Inc., 690 A.2d

575, 590 (N.J. 1997) (upholding the jury’s award of lost profits as damages for the breach of the

covenant of good faith and fair dealing); Wade v. Kessler Inst., 77$ A.2d 580, 590 (N.J. Super. Ct.

App. Div. 2001), aff’d as modUied, 798 A.2d 1251 (N.J. 2002) (“Thus, once the jury determined

[the] defendant breached the implied covenant of good faith and fair dealing, and that breach

proximately caused [the] plaintiff monetary damages, [the] defendant was liable to [the] plaintiff

for her reasonable losses arising from that breach.”). Accordingly, DHL’s position that LOG-NET

was required to proffer “record evidence of any damages.         .   .   suffered by LOG-NET that... differ

in.   .   .   material respect[s] from the sort of ‘benefit of the bargain’ damages arising from a breach

of one or more express provisions of the 200$ License Agreement[,]” is contrary to New Jersey

law and unpersuasive. (DHL’s Reply Br. 8.)

                      3.     DilL Misreads the Jury Instructions on Count 3

              DHL’s arguments regarding the jury instructions for Count 3 and how those instructions

encompassed portions of Count 4 fail because they ignore the full context of the instructions. Afier

several rounds of revisions involving the parties and the Court, the parties submitted jointly




                                                       9
proposed jury instructions. (July 19, 2018 Tr., 1564:12-20, ECF No. 325.) For Count 3, the jury

instructions stated that “there are many forms of conduct that might constitute a violation of the

implied covenant of good faith and fair dealing, but each case isfact sensitive.”5 (Jury Instrs. ¶ 71,

ECF No. 274 (emphasis added).) The instructions first summarized the contours of a breach of

the covenant of good faith and fair dealing claim:

           In order for you to find that there has been a breach of the implied covenant of good
           faith and fair dealing in this case, LOG-NET must prove to you that DHL, with no
           legitimate purpose: (1) acted with bad motives or intentions or engaged in deception
           or evasion in the performance of contract; and (2) by such conduct, denied
           LOG-NET of the bargain initially intended by the parties.

(Id.) Next, the instructions summarized LOG-NET’s factual claims on Count 3:

           LOG-NET in this case claims that DHL breached the implied covenant of good
           faith and fair dealing by among other things: failing to pay LOG-NET additional
           subscription fees for the use of its software and computer system on undisclosed
           servers, copying LOG-NET’s database structure, tables and table names directly in
           to the ISC plus application to achieve the same level of capability as LOG-NET
           without authorization or payment for licensing fees, and by reverse engineering
           LOG-NET’s software and other aspects of its computer system. LOG-NET also
           claims that DHL breached the covenant of good faith and fair dealing by seeking
           an injunction based, in part, on DHL’s assertion that absent the injunction
           LOG-NET would refuse to provide DHL with the necessary pre-paid technical
           support it needed, and the lack of support would bring DHL’s business to a halt.

(Id.   ¶   72 (emphasis added).) The instructions included DHL’s denials and then identified the

elements LOG-NET had to prove for the jury to return a verdict in LOG-NET’s favor on Count 3:

           To prevail on this claim, LOG-NET must prove each of the following three
           elements by a preponderance of the evidence: First, LOG-NET must prove that
           some type of contract existed between the parties. There can be no breach of the
           covenant of good faith and fair dealing unless the parties have a contract. Here, the
           parties agree a contract existed. Second, LOG-NET must prove that DHL acted
           with no legitimate purpose and in bad faith with the purpose of depriving
           LOG-NET of rights or benefits under the contract. Third, LOG-NET must prove
           that DHL’s conduct caused LOG-NET to suffer injury, damage, loss or harm.


  The Court refers to the written jury instructions for the parties’ convenience. The Court delivered
the instructions as written to the jury. (Compare Jury Instrs. with July 20, 2018 Tr.
1589:23-1648:10.)


                                                    10
• (Id.   ¶ 74-77.)   The Court delivered the final instructions to the jury as proposed by the parties.

  (July20, 201$ Tr. 1612:18-1619:7.)

           In reply, DHL emphasizes its disagreement with LOG-NET’s assertion that the use of

  “among other things” indicates that the factual allegations “were only offered by way of example.”

  (DHL’s Reply Br. 8.)        DHL’s position, however, ignores the context in which the factual

  allegations were provided. The factual allegations were preceded by a basic summary of a breach

  of the covenant of good faith and fair dealing claim and followed by the specific elements of the

  same. The jury was not charged with determining whether DHL breached the covenant of good

  faith and fair dealing by violating express terms of the contract. Instead, the jury was charged with

  determining whether “DHL acted with no legitimate purpose and in bad faith with the purpose of

 depriving LOG-NET of rights or benefits under the contract” and whether “DHL’s conduct caused

  LOG-NET to suffer injury, damage, loss or hanm” (Jury Instrs.          ¶J 74-77.)
           Comparing the structure of Count 3 against Count 1 further confirms that liability on Count

 3 is not limited to the factual allegations provided in Count 3, as DHL insists. In Count 1, the

 factual allegations are preceded by the introductory clause, “LOG-NET claims that DHL breached

 the contract in the following manner,” followed by allegations of DHL’s breach of specific sections

 of the contract. (Id.   ¶ 57 (referencing Sections 2,    3, 8, 9, 12, and 38).) Count 3, in contrast, does

 not reference specific sections of the contract.          In the instructions for Count 3, the factual

 allegations portion of the instructions was preceded by guidance that “there are many forms of

 conduct that might constitute a violation of the implied covenant of good faith and fair dealing,”

 and that “each case is fact-sensitive.” (Id.   ¶ 71.)    By prefacing the list of factual allegations with

 the phrase “among other things,” the jury instructions signaled to the jury that what followed was




                                                     11
a non-exclusive list of DHL’s alleged conduct, which the jury could consider, but was not limited

to, when determining whether DHL’ s conduct violated the covenant of good faith and fair dealing.

         Finally, contrary to DHL’s assertion that LOG-NET was required to prove damages other

than contract damages, the jury instructions, in accordance with New Jersey law, were not so

limiting.   Instead, the jury was instructed that it could “award LOG-NET the amount of

compensatory damages [it] deem[ed] reasonable considering all the evidence presented.” (Id.

¶ 88.)   The jury instructions limited the damages that could be awarded to those damages that

(1) LOG-NET demonstrated by a preponderance of the evidence and (2) could be “quantified with

a reasonable degree of precision.” (Id.   ¶ 89.)
                4.      The Jury had a Reasonable Basis to Reach its Verdict

         Given that the jury was not restricted to only the examples in Count 3, the jury was free to

consider all of DHL’s conduct when determining DHL’s liability on Count 3. The Court agrees

with LOG-NET that “there was more than sufficient evidence from which the jury could, and did,

conclude that DHL breached the covenant of good faith and fair dealing.” (LOG-NET’s Opp’n

Br. 14.) The testimony of James Bocchino, Irene Costa, Brice Jones, Corey Bertsch, John Motley,

and others, along with the documentary evidence introduced at trial were sufficient for the jury to

conclude that DHL “engaged in some conduct that denied [LOG-NET] the benefit of the bargain

originally intended by [DHL and LOG-NET].” China falcon flying Ltd. v. Dassault falcon Jet

Corp., 329 F. Supp. 3d 56, 74 (D.N.J. 2018). Given the testimony of LOG-NET’s damages expert,

who estimated damages to LOG-NET from DHL’s conduct to be “approximately $34 million[,]”

and LOG-NET Trial Exhibit 216, showing that DHL owed LOG-NET over $14 million related to

undisclosed servers running LOG-NET’s soflware, the Court concludes that there is a “reasonable




                                                   12
basis” to uphold the jury’s verdict. Lytes, 371 F. Supp. 2d at 604. For the same reasons just

discussed, the Court denies DHL’s Motion for Rernittitur.6

       B.      DHL’s Motion for Judgment as a Matter of Law is Denied

       Rule 50(a)(2) provides that a party may move for a judgment as a matter of law (“JMOL”)

“at any time before the case is submitted to the jury.” Rule 5 0(b) provides that if the Court does

not grant a motion for JMOL pursuant to Rule 50(a), the moving party may file a renewed motion

within 2$ days after the jury is discharged. JMOL is appropriate when the Court “finds that a

reasonable jury would not have a legally sufficient evidentiary basis to find for [a] party on that

issue.” fed. R. Civ. P. 50(a). When the Court does not a grant a party’s motion for JMOL, as

occurred here, the Court is “considered to have submitted the action to the jury subject to the

[C]ourt’s later deciding the legal questions raised by the motion.” Fed. R. Civ. p. 50(b).

       “To prevail on a renewed motion for JMOL under Rule 50(b) following a jury trial and

verdict, the moving party ‘must show that the jury’s findings, presumed or express, are not

supported by substantial evidence or, if they were, that the legal conclusion(s) implied by the jury’s

verdict cannot in law be supported by those findings.” In re Biogen ‘755 Patent Litig., 335 F.

Supp. 3d 688, 699 (D.N.J. 2018) (quoting Power Integrations, Inc. v. Fairchild Semiconditctor



6
  “A remittitur is in order when a trial judge concludes that a jury verdict is ‘clearly unsupported’
by the evidence and exceeds the amount needed to make [a party] whole.” Starceski v.
Westinghoitse Elec. Corp., 54 f.3d 1089, 1100 (3d Cir. 1995) (citation omitted). Typically, a jury
verdict is “clearly unsupported” by evidence given at trial when there is no “rational relationship
between the specific injury sustained and the amount awarded.” Gumbs v. Pueblo mt ‘1, Inc., 823
f.2d 768, 773 (3d Cir. 1987); see also Cortez v. Trans Union, LLC, 617 F.3d 688, 716 (3d Cir.
2010). The Court “may not.. reduce [an] award merely because it would have granted a lesser
                                .




amount of damages” and must uphold an award if there is any “reasonable basis to do so.” Braden
v. Lockheed Martin Corp., No. 14-4215, 2017 WL 6447867, at *17 (D.N.J. Dec. 18, 2017)
(quoting Blakey, 992 F. $upp. at 734). DHL’s arguments in support of remittitur significantly
overlap with its arguments in support of its motion for a new trial. (Compare DElL’s Moving Br.
13-22 with DHL’s Moving Br. 23-25.) Because the Court concludes there is a reasonable basis
for the jury’s verdict and award, DHL is not entitled to remittitur.


                                                  13
Int’l, Inc., 843 F.3d 1315, 1326 (Fed. Cir. 2016)). The Court must “view[] the evidence in the

light most favorable to the nonmovant and giv[e] it the advantage of every fair and reasonable

inference[.]” Lightning Lube, Inc., 4 F.3d at 1166. The Court does not “weigh the evidence,

determine the credibility of witnesses, or substitute its version of the facts for the jury’s version.”

Id. The Court’s inquiry is “whether there is evidence upon which the jury could properly find a

verdict for that party.” Id. A mere “scintilla of evidence is not enough to sustain a verdict of

liability.” Id. A JMOL may be granted if “the record is critically deficient of that minimum

quantity of evidence from which a jury might reasonably afford relief.” In re Lemington Home

for the Aged, 777 F.3d 620, 626 (3d Cir. 2015).

                1.     The Parties’ Arguments

        DHL moved for a JMOL on Count 4 at the close of LOG-NET’s case-in-chief and timely

renewed its motion afler the jury returned a verdict in LOG-NET’s favor. During oral argument

on the motion, DHL argued that Count 4 should be dismissed because LOG-NET failed to present

any evidence of the materials that were subject to copyright or any evidence regarding

infringement of those copyrights. (July 18, 2018 Tr. 1358:2-18.) The Court reserved on DHL’s

motion. (July 18, 2018 Tr. 1367:6-7.) DHL’s renewed motion makes the same arguments that

DHL made during the trial. (DHL’s Moving Br. 26-27.) Specifically, DHL argues that LOG-NET

“failed to offer any evidence at trial as to the content of its copyrights[,]” thus, “any determination

by the jury that DHL infringed on LOG-NET’s copyrights by copying anything in particular (such

as the table names and column headings used on DHL’s ISC+ application) has no evidentiary basis

and cannot stand.” (Id. at 27.)

        LOG-NET opposes DHL’s motion and summarizes the dispute as being over “the manner

by which the elements of copyright infringement may be proven.” (LOG-NET’s Opp’n Br. 22.)




                                                  14
LOG-NET insists that it “only needed to establish ‘(1) ownership of a valid copyright; and

(2) unauthorized copying of original elements of the plaintiffs work.” (Id. at 25 (quoting Dun &

Bradstreet Software Servs., Inc. v. Grace Consulting, Inc., 307 F.3d 197, 206 (3d Cir. 2002)).)

LOG-NET insists that the dispositive question is “what relevant evidence did LOG-NET produce

in support of these two elements?” (Id. at 25-26.) To answer this question, LOG-NET highlights

the introduction of documentary evidence, DTE 330, and John Motley’s testimony regarding the

same. (Id. at 26.) DTE 330 is a chart of LOG-NET’s copyright registrations and Mr. Motley

provided “testimony on what was covered by the registrations.” (Id.) LOG-NET argues that this

evidence was sufficient to trigger a rebuttable presumption that LOG-NET possessed valid

copyrights, and DHL failed to rebut this presumption. (Id.) LOG-NET avers that if DHL’s trial

strategy was to raise the issue of whether “the tables copied from LOG-NET’s database to run

I$C+ were a sufficient copying to constitute infringement in hopes of persuading the jury that

LOG-NET failed to show a ‘real’ copying, the jury’s verdict is conclusive evidence that DHL

failed.   .   .   to carry its factual burden.” (Id. at 27.)

          DHL’s Reply Brief brings DHL’s argument into sharper focus.            DHL insists that

“LOG-NET never produced the redacted source code submitted to the Copyright Office to obtain

its copyright registrations, and thus never showed what information LOG-NET wanted to

copyright.” (DHL’s Reply Br. 12-13.) DHL insists that the following facts are undisputed:

(1) LOG-NET was required to submit redacted source code to the Copyright Office and this

redacted source code “is the registered work for purposes of copyright protection”; (2) the redacted

source code was not offered into evidence during the trial; and (3) LOG-NET failed to

“demonstrat[e] that the ISC+ database headings showing in LOG-NET Trial Exhibit 65 were part

of the redacted source code submitted to the Copyright Office, or that these headings are covered




                                                          15
by any of the copyrights listed in [DTE 330].” (Id. at 13.) Per DHL, the failure to introduce the

source code results in the absence of a “rational way for the jury to determine if there was

substantial similarity between any copyrightable LOG-NET information, and any accused

information in either ISC+ or the GT Nexus database.” (Id. (citing to A ntonick v. Elec. Arts, Inc.,

$41 F.3d 1062, 1066 (9th Cir. 2016); Airframe Sys., Inc. v. L-3 Commc’ns Corp., 65$ F.3d 100,

107 (1st Cir. 2011); Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 146 (5th Cir. 2004); Bridgmon

v. Array Sys. Corp., 325 F.3d 572, 577 (5th Cir. 2003)).)

               2.      LOG-NET Was Not Required to Introduce Its Source Code

       DHL’s primary argument in support of its renewed motion for JMOL is based on the

proposition that in a copyright infringement case regarding a software program, the plaintiff is

required to provide the fact finder with its source code. According to DHL, the fact finder must

have the source code before it because the only way the fact finder can determine whether the two

programs are “substantially similar” is by comparing the source code of both programs. Indeed,

the out-of-circuit cases DHL relies upon partially support this view of the law. This proposition,

however, finds little support in Third Circuit precedent.7 Moreover, the proposition is inapposite




  Granger v. Acme Abstract Co. does not compel a different view of the law because the plaintiff
in Granger alleged that he “created the JavaScript functions in the rate calculators, and that the
JavaScript functions are his ‘original works of authorship’ not found in the public domain.”
Granger v. Acme Abstract Co., 900 F. Supp. 2d 419, 425 (D.N.J. 2012). The Honorable Noel L.
Hillrnan, U.S.D.J., found,

       The jury, cannot undertake the required analysis of [the] plaintiffs title insurance
       calculators because [the] plaintiff has not provided any description of his original
       source code and how it is copyrightable under the idea-expression dichotomy.      .




       Without those materials, it is also impossible to determine whether [the] plaintiff is
       seeking to enforce a copyright in the same work that he deposited with the
       Copyright Office.

Id. Here, LOG-NET did not claim that its source code is the protected material that was copied by
DHL.


                                                 16
in a case, such as this one, where the plaintiff is not asserting that the defendant infringed upon the

source code of the protected work.

       Here, in Count 4, LOG-NET asserted that:

        DHL has violated LOG-NET’s exclusive rights in the LOG-NET® Software by,
        among other things:

            •    Failing to make subscription payments while utilizing and deploying
                 unauthorized licenses of the LOG-NET® Software;
            •    Continuing use of the LOG-NET® Software while breaching the
                 Subscription Agreement;
            •    Distributing unauthorized copies of the LOG-NET® Software to its
                 customers for use; and
            •    Providing portions of the LOG-NET® Software Object Code to GT Nexus
                 without LOG-NET’s permission in an effort to reverse engineer the
                 LOG-NET® Software for its own benefit.

(Am. Answer      ¶       83, ECF No. 112 (emphasis added).) LOG-NET’s theory of the infringement

claim, as summarized by counsel, was not that DHL copied LOG-NET’s source code, but that

“DHL committed copyright infringement by dispersing confidential information and by reverse

engineering[,]   .   .    .   specifically the structure of the database, the reporting, the FCR, allocation

logic, and EDI messages.” (July 20, 2018 Tr. 165 1:6-8.) Given LOG-NET’s claim and theories,

DHL’s argument that LOG-NET’s failure to produce its source code is fatal to LOG-NET’s

infringement claim is essentially DHL arguing that LOG-NET failed to provide sufficient evidence

to prove DHL’s theory of LOG-NET’s case (as opposed to DHL arguing that LOG-NET failed to

provide sufficient evidence to prove LOG-NET’s theory of its case).8                      DHL’s focus on

LOG-NET’s failure to produce its source code ignores the fact that the jointly submitted and

consented to jury instructions did not require the jury to determine whether there was substantial



$
  The Court notes that GT Nexus’s source code was not subpoenaed by LOG-NET and never
produced in this matter. Thus, even if LOG-NET had produced its source code, the jury would
not have had the ability to compare LOG-NET’s source code to GT Nexus’s source code because
the latter was not in evidence.
similarity between LOG-NET’s source code and ISC+ and GT Nexus’s database. Instead, the jury

instructions provided,

        In this Case, LOG-NET claims that DHL infringed its copyright in the LOG-NET
        software by copying parts of the software and arranging to have the copied
        materials included in software known as ISC+ and in documents which were
        provided by DHL to GT Nexus, a third party software company with which DHL
        later did business.   To prove copying, LOG-NET must demonstrate that DHL
                               .   .   .



        obtained a copy of LOG-NET’s work, copied it, and then published a software
        program or document that is substantially similar to LOG-NET’s software program.

(See Jury Instrs.   ¶ 109.)
                          a.               Third Circuit Precedent Does Not Require the Introduction of a
                                           Computer Program’s Source Code

        “To establish a claim of copyright infringement, a plaintiff must show: ‘(1) ownership of

a valid copyright; and (2) unauthorized copying of original elements of the plaintiffs work.”

Tanksley v. Daniels, 902 F.3d 165, 172-73 (3d Cir. 2018), cert. denied, No. 18-701,                     S. Ct.   —,




2019 WL 659816 (Feb. 19, 2019) (quoting Dun & Bradstreet Software Servs., 307 F.3d at 206).

Unauthorized copying “comprises two.                .   .   components: actual copying and material appropriation

of the copyrighted work.” Id. “Actual copying focuses on whether the defendant did, in fact, use

the copyrighted work in creating his [or her] own. If the defendant truly created his [or her] work

independently, then no infringement has occurred, irrespective of similarity.” Id. at 173. Material

appropriation of the work, also referred to as “substantial similarity,” must also be proven because

“a copyright only protects the holder’s particular creative expression, not his [or her] ideas.” Id.

at 174. This limitation of protection to only expression, not ideas, is codified in the Copyright Act,

specifically Sections 102(a) and 102(b) of Title 17 of the U.S. Code.




                                                                18
                                                           10
       The interplay between Sections 102(a) and 102(b)         is referred to as the “idea-expression

dichotomy.” Tetris Holding, LLCv. Xio Interactive, Inc., $63 F. Supp. 2d 394, 400 (D.N.J. 2012).

“The doctrine is simple to state—copyright will not protect an idea, only its expression—but

difficult to apply, especially in the context of computer programs.” Id. Nevertheless, the Third

Circuit has “held that elements of computer programs may be protected by copyright

Iaw[, including] both the code for the program as well as the graphical elements for programs such

as video games.” Id.

       The Third Circuit has advised that “there is no general requirement that most of each of

two works be compared before a court can conclude that they are substantially similar.” Whelan

Assocs., Inc. v. Jastow Dental Lab., Inc., 797 F.2d 1222, 1245 (3d Cir. 19$6).            Indeed, the

“substantial similarity inquiry cannot be simply quantified in [certain] instances.” Id. “Instead,

the court must make a qualitative, not quantitative, judgment about the character of the work as a

whole and the importance of the substantially similar portions of the work.” Id.

       In Whelan, the Third Circuit upheld the district court’s finding of substantial similarity

between two computer programs for dental laboratory record keeping.11 Id. at 124$. During a


 Section 102(a) provides, in relevant part,

       Copyright protection subsists, in accordance with this title, in original works of
       authorship fixed in any tangible medium of expression, now known or later
       developed, from which they can be perceived, reproduced, or otherwise
       communicated, either directly or with the aid of a machine or device. Works of
       authorship include. literary works
                              .   .           .   .




17 U.S.C.   §   102(a) (emphasis added).

10
  Section 102(b) provides, “In no case does copyright protection for an original work of authorship
extend to any idea, procedure, process, system, method of operation, concept, principle, or
discovery, regardless of the form in which it is described, explained, illustrated, or embodied in
such work.” 17 U.S.C. § 102(b) (emphasis added).
 ‘The Third Circuit’s approach in Whelan has been criticized by other courts. See Tetris Holding,
LLC, $63 F. Supp. 2d at 401 (listing cases showing disagreement with Whelan). Nevertheless, the


                                                      19
bench trial, the expert witness for the defendant testified that he had examined the source and

object code for the plaintiffs programs and the defendant’s program and “concluded that

‘substantive differences in programming style, in programming structure, in algorithms and data

structures, all indicate that the [defendant’s program] is not directly derived from either of the

[plaintiffs programs].” Id. at 1228. Despite this testimony, the district court found that the

defendant’s program was “substantially similar to [the plaintiffs program] because its structure

and overall organization were substantially similar.” Id. at 1229.         On appeal, the defendant

challenged this finding by arguing the district court erred in finding that the defendant’s program

infringed upon the plaintiffs program. Id.

        The Third Circuit affinEned the district court’s finding of substantial similarity based on

evidence other than the source and object code. Id. at 1248. The Third Circuit also rejected the

bifurcated substantial similarity test applied in other circuits and “adopt[ed] a single substantiality

inquiry according to which both law and expert testimony would be admissible.” Id. at 1233

(citations omitted). The defendant argued,

        [3]ecause the district court did not find any similarity between the ‘literal’ elements
        (source and object code) of the programs, but only similarity in their overall
        structures, its finding of substantial similarity was incorrect, for the copyright
        covers only the literal elements of computer programs, not their overall structures.

Id. This argument was rejected as “it would thus appear that the copyrights of computer programs

can be infringed even absent copying of the literal elements of the program.” Id. at 1234.

        The Third Circuit agreed with the district court’s statement:

        The ‘expression of the idea’ in a software computer program is the manner in which
        the program operates, controls and regulates the computer in receiving, assembling,
        calculating, retaining, correlating, and producing useful information either on a
        screen, print-out or by audio communication.

Whelan approach remains the controlling approach in the Third Circuit. See, e.g., Tanksley, 902
F.3d at 175 (stating “the basic inquiry remains whether an ordinary observer would perceive that
the defendant has copied protected elements of the plaintiffs work.”).


                                                  20
Id. at 1239 (quoting Whelan Assocs. v. Jaslow Lab., 609 F. Supp. 1307, 1320 (D.N.J. 1985)). Thus,

there was an “inescapable [conclusion] that the detailed structure of the [plaintiffs program] is

part of the expression, not the idea, of that program.” Id. The defendant also argued that even if

copyright protections extended to the “non-literal’ elements such as the structure of computer

programs, there was not sufficient evidence of substantial similarity to sustain the district court’s

holding[.]” Id. at 1233. The Third Circuit rejected each of the defendant’s sub-arguments on this

issue and found that certain file structures and screen outputs deserved copyright protection. Id.

at 1242-45. The Third Circuit also rejected the defendant’s argument that an examination of five

subroutines contained within each program was insufficient and a comparison of the entirety of

both programs was required. Id. at 1245-56 (stating “because we are concerned with the overall

similarities between the programs, we must ask whether the most significant steps of the program

are similar.”).

                  3.   The Jury had Sufficient Evidence to Determine that DHL Infringed

        Despite DHL’s contention, Third Circuit copyright law establishes that a review of source

code is not always required to establish copyright infringement of a soflware program. Thus, the

only questions that need to be answered to resolve DHL’s JMOL motion are: (1) what evidence

did LOG-NET introduce to establish that LOG-NET held copyrights in protected materials; and

(2) what evidence did LOG-NET introduce to show that these protected materials were (a) actually

copied and (b) materially appropriated by DHL?

        LOG-NET introduced DTE 330, a listing of relevant copyright registrations, and Mr.

Motley testified regarding what those copyright registrations covered. Specifically, DTE 330

identified eight different copyrights LOG-NET held. (See DTE 313.) Mr. Motley testified that

LOG-NET held copyrights in various reports and those reports were covered by two copyrights.




                                                 21
(July 17, 2018, Tr. 1085:14-1086:4.) Specifically, item 5 identified on DTE 330 “LOG-NET

Report Version 1.0” is “the layouts[,]” and item 6 on DTE 330, “LOG-NET Version 6.52 1.2323”

is “the actual application itself and how the reports are generated.” (Id.) Mr. Motley also testified

that the LOG-NET database was protected by a copyright identified as item 1, “Log-Net Database

Version 4.461,” on DTE 330. (July 17, 2018 Tr. 1098:12-18.) Accordingly, the Court is satisfied

that the jury had sufficient evidence to conclude that LOG-NET held a copyright in protected

materials. The jury was still required, however, to determine whether these materials were actually

copied and materially appropriated by DHL.

       The jury had sufficient evidence to detennine that LOG-NET’s copyrighted materials were

actually copied and materially appropriated by DHL. Several witnesses testified regarding the

similarities between LOG-NET’s database and ISC+. Specifically, Mr. Motley testified that a

portion of a DHL document on ISC+ contained table names, field names, and field lengths pulled

directly from LOG-NET’s database. (July 17, 2018 Tr. 1053:14-1054:17 (testifying regarding

DTE 65).) Mr. O’Keefe, similarly, testified about the similarities between the table names, field

names, and database schema between ISC+ and LOG-NET’s database.                 (July 18, 2019 Tr.

1226:6-1228:14 (testifying regarding DTE 65).) Given this testimony and documentary evidence,

the Court finds that the jury had sufficient evidence to determine, by a preponderance of the

evidence, that DHL copied LOG-NET’s protected materials and the materials were substantially

similar. Moreover, given DHL’s misplaced focus on LOG-NET’s failure to produce its source

code and failure to address evidence LOG-NET did introduce, DHL has not satisfied its burden of

showing that the jury’s findings were not supported by “substantial evidence.”




                                                 22
       C.      LOG-NET’s Motion for Attorneys’ Fees is Denied

       The Copyright Act provides, “[i]n any civil action under this title, the court in its discretion

may allow the recovery of full costs by or against any party[,]      .   .   .   .   [and] the court may also award

a reasonable attorneys’ fee to the prevailing party as part of the costs.” 17 U.S.C.              § 505.   Attorneys’

fees are not awarded as a “matter of course,” instead, they are “awarded to prevailing parties only

as a matter of the court’s discretion.” fogerty v. fantasy, Inc., 510 U.S. 517, 534 (1994). The

court is required to “make a.   .   .   particularized case-by-case assessment.” Kirtsaeng v. John Wiley

& Sons, Inc., 136 S. Ct. 1979, 1985 (2016).                 The Supreme Court has identified “several

nonexclusive factors for courts to consider, e.g., frivolousness, motivation, objective

unreasonableness[,] and the need in particular circumstances to advance considerations of

compensation and deterrence[.]” Id. (quoting fogerty, 510 U.S. at 534 n. 19) (internal quotations

marks omitted). The Supreme Court has also instructed that the court “should give substantial

weight to the objective reasonableness of the losing party’s position” and “retains discretion.                  .   .   to

make an award even when the losing party advanced a reasonable claim or defense.” Id. at 1983.

                1.     The Parties’ Arguments

       LOG-NET argues that it is the prevailing party and all four factors identified by the

Supreme Court are satisfied. (Fees Br. 2.) First, LOG-NET argues that DHL’s factual defense

was frivolous. (Id.) LOG-NET argues that the trial testimony of Mr. Motley, Mr. O’Keefe, and

Mr. Bertsch establish that “DHL had no good faith defense to the claim that [DHL] had infringed

LOG-NET’s copyright in its database through its creation of ISC+.”                           (Id. at 2-3.)   Second,

LOG-NET argues that DHL’s improper motivation is evidenced by an e-mail message and

testimony regarding a meeting with DHL employees discussing “creating an environment to drive

LOG-NET into insolvency.” (Id. at 4.) LOG-NET also avers that DHL’s actions in obtaining a




                                                       23
preliminary injunction and DHL’s “series of unsuccessful dispositive motions” are evidence of

DHL’s improper motivation. (Id.) Next, LOG-NET argues that DHL’s factual position was

objectively unreasonable because “DHL presented witnesses who stated that they thought they

knew from somewhere they could not identify[,] that someone at DHL had, at sometime in the

past, created the ISC+ databased on their own.” (Id. at 4-5.) LOG-NET also argues that “DTE

65—the ISC+ database schema chart—specifically referenced LOG-NET’s tables and the length

of columns in the LOG-NET systems[,]” yet, no witness could “provide a rational explanation for

this copying[.]” (Id. at 5.) Fourth, LOG-NET argues that the compensation factors support an

attorneys’ fee award because LOG-NET’s efforts to litigate the claim were impacted “by the

disparity in size between the litigants and their resources[,]” and a “gauntlet of motion practice.”

(Id. at 5-6.)

        DHL opposes LOG-NET’s motion for attorneys’ fees primarily arguing that all four

relevant factors are not satisfied.’2 (DHL’s Opp’n Br. 1-2 (“Fee Opp’n”), ECF No. 308.) DHL

opposes LOG-NET’s improper motive argument by stating that “DHL never wanted to drive

LOG-NET out of business      .   .   .   because DHL’s entire book of business was running on the

LOG-NET system.” LId. at 22.) Thus, if LOG-NET had gone out of business, “DHL would no

longer be able to serve its customers.” (Id.) DHL also argues that “DHL [n]ever embarked on a

plan to” drive LOG-NET out of business. (Id.)            DHL states that it was LOG-NET that delayed

the case through discovery related issues and disputes, a summary judgment motion, an application

for a preliminary injunction, and a 1,600-item trial exhibit list containing erroneous entries. (Id.

at 22-23.) DHL argues that the “gauntlet of motion practice” LOG-NET refers to was a motion to




12
   Because the Court finds that DHL is not entitled to JMOL, it will not repeat DHL’s arguments
related to the JMOL.


                                                    24
dismiss that was denied as moot and two motions for partial summary judgment, one of which

LOG-NET filed. (Id. at 24-25.)

       DHL argues that six of LOG-NET’s seventeen counterclaims were dismissed prior to trial

and that DHL prevailed on fifteen of the seventeen claims is evidence of “what happens when a

party files a kitchen sink full of claims that lack objective merit.” (Id. at 25.) DHL argues that

LOG-NET’s deterrence argument, discussed in greater detail in the papers related to LOG-NET’s

motion for a permanent injunction, fails because “LOG-NET introduced no evidence at trial that

DHL intends to, would ever or could ever sell ISC+ to others or incorporate it into another system.”

(Id. at 26.) DHL’s final argument is essentially that LOG-NET did not act equitably throughout

the litigation and cannot rely on the Court’s equity powers for an award of attorneys’ fees. (Id.)

       LOG-NET is a “prevailing party” within the meaning of the Copyright Act. “A party is

deemed to have prevailed when ‘[the party] succeed[s] on any significant issue in litigation which

achieves some of the benefit [the party] sought in bringing suit.” Schiffer Pitbi ‘g, Ltd. v. Chronicle

Books, LLC, No. 03-4962, 2005 U.S. Dist. LEXIS 9996, at *7 (E.D. Pa. May 24, 2005) (quoting

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). The jury found for LOG-NET on Count 4 and

found that DHL was liable for copyright infringement. The Court’s denial of DHL’s motion for

JMOL confinns the jury’s decision. LOG-NET, accordingly, is a prevailing party.

       The Court finds that LOG-NET is not entitled to attorneys’ fees because DHL’s defense to

LOG-NET’s claim was not objectively unreasonable. As a threshold matter, the Court finds that

the parties’ reciprocal allegations of sharp litigation practices are hyperbolic descriptions of the

ordinary course of litigation between former business partners whose relationship steadily

deteriorated over time. Given the distrust and rancor between the parties, aggressive litigation is

to be expected. The parties’ allegations regarding their opponent’s litigation tactics, accordingly,




                                                  25
do not factor into the Court’s analysis. LOG-NET concedes that DHL’s legal defense—that DHL

did not copy portions of LOG-NET’s database into ISC+—is a “clearly valid defense from a legal

perspective.” (Fees Br. 5.) Thus, the Court must determine whether DHL’s defense was factually

unreasonable.    Schffer Pîtbt’g, Ltd., 2005 U.S. Dist. LEXIS 9996, at *12 (“Objective

unreasonableness encompasses both a legal and a factual component.”).

       DHL’s factual defense was not objectively unreasonable. LOG-NET presented witnesses

who testified that portions of the ISC+ database as reflected in DTE 65 were from LOG-NET’s

database. (Fees Br. 2-3 (describing testimony).) DHL’s witnesses testified that they did not have

personal knowledge of the origins of ISC+. (Id. at 3 (describing testimony).) It is not unreasonable

for a witness to testify that he or she does not have personal knowledge on a particular subject.

Indeed, the Federal Rules of Evidence preclude a witness from testifying about a subject that the

witness does not have personal knowledge of. See Fed. R. Evid. 602. LOG-NET’s argument

attempts to implement an inappropriate burden shifi. It was LOG-NET’s burden to prove each

element of the copyright infringement claim. DHL was under no burden to explain the origins of

the ISC+ database.     The Court, accordingly, finds LOG-NET’s argument to the contrary

unpersuasive and further finds that DHL’s factual defense was not objectively unreasonable.

       The Court finds that several relevant factors do not weigh in favor of an attorneys’ fees

award. A party is “improperly motivated only if [the party does] not have ‘a good faith intent to

protect a valid interest, but rather a desire to discourage and financially damage a competitor by

forcing it into costly litigation.” Schiffer Publ’g, Ltd., 2005 U.S. Dist. LEXIS 9996, at *10

(quoting Yankee Candle Co.   V.   Bridgewater Candle Co., LLC, 140 F. Supp. 2d 111, 116 (D. Mass.

2001). LOG-NET’s theory that DHL was attempting to drive it into insolvency (Fee Br. 3-4) is

counterbalanced by testimony that DHL was reliant on LOG-NET for the continued operation of




                                                 26
its business (Fee Opp’n 9 (citing relevant testimony)).       LOG-NET argues that its theory is

confirmed by an e-mail message in which DHL employees proposed a meeting to discuss driving

LOG-NET into insolvency. LOG-NET, however, never established that this meeting actually

occurred in fact. Moreover, even if the meeting did occur, LOG-NET did not establish that DHL

took affirmative steps to force LOG-NET into insolvency. DHL’s implicit argument that DHL

was reliant on LOG-NET to the point where engaging in deleterious behavior towards LOG-NET

would have been detrimental to DHL is persuasive. The argument assists in explaining why DHL

would pursue litigation against LOG-NET, to protect DHL’s legitimate business interests, and

prevents the Court from finding that DHL did not have a “good faith intent to protect a valid

interest.” Id. at * 10. The Court, accordingly, finds that the motivation factor does not weigh in

favor granting attorneys’ fees.

       LOG-NET’s frivolousness arguments are intertwined with its unreasonableness arguments.

The Court, accordingly, finds that the frivolousness factor does not weigh in favor granting

attorneys’ fees.

       “Compensation ‘helps to ensure that all litigants have equal access to the courts to vindicate

their statutory rights. It also prevents copyright infringements from going unchallenged where the

commercial value of the infringed work is small and there is no economic incentive to challenge

an infringement through expensive litigation.” Id. at *1819 (quoting Quinto v. Legal Times of

Wash., Inc., 511 F. Supp. 579, 581 (D.D.C. 1981)). “[T]he policies served by the Copyright

Act[, however,] are more complex, more measured, than simply maximizing the number of

meritorious suits for copyright infringement.” Fogerty, 510 U.S. at 526. “[A] successful defense

of a copyright infringement action may further the policies of the Copyright Act every bit as much

as a successful prosecution of an infringement claim by the holder of a copyright.” Id. at 527.




                                                27
Here, LOG-NET alleges that there was a disparity between the parties because of differences in

size and resources. This argument is undermined by the vigorous defense LOG-NET mounted

against DHL’s claims and LOG-NET’s robust prosecution of its counterclaims. The purposes of

copyright law—”enriching the general public through access to creative works”—would be served

by an award for LOG-NET. fogerly, 510 U.S. at 527. This case, however, is not one in which

LOG-NET would not have had an incentive to litigate because of the low commercial value of the

infringed work.    LOG-NET’s damages expert made clear the significant economic incentive

LOG-NET had to vindicate its rights. The Court, accordingly, finds that the compensation factor

weighs in favor of an award.

        In sum, three of the four factors do not weigh in favor of granting attorneys’ fees. The one

factor that does weigh in favor of an award, the compensation factor, does not weigh so heavily in

favor of an award as to be dispositive on this issue. These four factors are, as the Kirtsaeng Court

advised, non-exhaustive. To the extent the parties’ briefs raise other factors, the Court finds them

without merit and does not address them. Moreover, the Court cannot identify other factors that

would be dispositive in nature. The Court, accordingly, denies LOG-NET’s motion for attorneys’

fees.

        D.     LOG-NET’s Motion for Release of Bond Obligation is Denied

        Pursuant to Rule 65(c), “the [C]ourt may issue a preliminary injunction or a [TRO] only if

the movant gives security in an amount that the {C]ourt considers proper to pay the costs and

damages sustained by any party found to have been wrongfully enjoined or restrained.” An

injunction bond issued under Rule 65(c) “provides a fund to use to compensate incorrectly

enjoined defendants.” Sprint Comm. Co. L.P.. v. CAT Comm. Int’l Inc., 335 F.3d 235, 240 (3d

Cir. 2003) (citation omitted). “A wrongfully enjoined [party] must establish what damages were




                                                28
proximately caused by the erroneously issued injunction in order to recover and the alleged

damages cannot be speculative.” Va. Plastics Co. v. Biostim, Inc., 820 F.2d 76, 80 n.6 (3d Cir.

1987) (citation omitted). “[A] party is wrongfully enjoined when it had a right all along to do what

it was enjoined from doing.” Latitszewski v. VALIC fin. Advisors, Inc., 393 F. App’x 962, 966

(3d Cir. 2010) (quoting Glob. NAPS, Inc. v. Verizon New Eng. Inc., 489 F.3d 13, 22 (1st Cir.

2007)). The Court, accordingly, must determine whether LOG-NET was wrongfully enjoined.

       On July 5, 2012, the Honorable Joel A. Pisano, U.S.D.J., granted DHL an injunction

enjoining LOG-NET from:

       (a) denying DHL access to any Software Licenses, as defined in the Parties’ 2008
       Master License and Subscription Agreement, as amended in February 2011          .   .



       and

       (b) withholding technical support and services from DHL, for which DHL pre-paid
       $162,400 in February 2012.

(Order ii, ECF No. 51.) Judge Pisano also ordered DHL to post a $1,000,000 bond. (Id.) DHL

posted the bond on August 9, 2012. (Injunction Bond, ECF No. 65.)

       Pursuant to Rule 65, LOG-NET moved for release of the $1,000,000 bond on the grounds

that LOG-NET was “wrongfully enjoined.” (Bond Br. 1.) LOG-NET insists that the central issue

in DHL’s application for the injunction was whether DHL had perpetual licenses under the

contract. (See id. at 1-2.) LOG-NET argues that the amount of the bond reflected “the price due

to LOG-NET” if it were found that “DHL was not permitted to use licenses in perpetuity for

external customers without payment.” (Id. at 3.) LOG-NET asserts that it is a wrongfully enjoined

party because “[u]ntil the Court entered the preliminary injunction on DHL’s breach of contract

claims, LOG-NET had a right to turn off the system if DHL was not going to pay for it.” (Id. at

5.) “The jury determined[, however,] that DHL did not show it had a perpetual right to the

system[,]” and “[t]hus, LOG-NET was wrongfully enjoined.” (Id.) DHL opposes LOG-NET’s



                                                29
motion and argues that the jury’s verdict in its favor on Count 1 of LOG-NET’s counterclaims

“means that DHL was not required to pay subscription fees for post-July 2012 use of the LOG-NET

system.” (DHL’s Opp’n Br. 4, ECF No. 309.)

        The jury’s verdict that LOG-NET was not liable for Count 1 does not establish that

LOG-NET had the right to do what it was enjoined from doing. As a threshold matter, the Court

notes that the jury instructions for Count 1 did not directly address whether LOG-NET had the

right to deny DHL access to the software. Indeed, a review of the jury instructions for Count 1

shows that while this issue was included in a compound factual allegation with multiple elements

the jury had to consider. The jury instruction for Count 1 of DHL’s claims stated,

        DHL claims that LOG-NET breached the contract in the following manner: DHL
        alleges that LOG-NET breached the parties’ License Agreement when it shut down
        DHL’s and DHL’s customers’ access to numerous concurrent user seats as to which
        DHL had paid the required amount of subscription fees to establish perpetual rights
        under the Agreement.

(Jury Instrs.   ¶ 24.)   To resolve this count and find that LOG-NET was not liable for breach of

contract, the jury had to make findings of fact regarding the parties’ conduct and decide whether

LOG-NET’s actions breached the agreement. This process did not necessarily require the jury to

consider whether LOG-NET had the right to deny DHL access. For example, the jury may have

determined that LOG-NET did not shutdown any seats which DHL rightfully had access to. The

jury, alternatively, may have concluded that DHL never paid the required amounts to establish

perpetual rights in seats that had been canceled by DHL. These factual issues were in dispute at

trial. Thus, because the jury could have reached their conclusion on Count 1 without deciding that

LOG-NET had the right to deny DHL access to the software, the jury’s verdict does not establish

that LOG-NET had the right to shutdown DHL’s access to the system.




                                                  30
          E.        LOG-NET’s Motion for a Permanent Injunction is Denied Without Prejudice

          The Copyright Act provides that the Court may “grant temporary and final injunctions on

such terms as it may deem reasonable to prevent or restrain infringement of a copyright.” 17

U.S.C.    §    502(a). “[A] plaintiff seeking a permanent injunction must satisfy a four-factor test

before a court may grant such relief.” eBav Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006).

The “plaintiff must demonstrate: (1) that it has suffered an irreparable injury; (2) that remedies

available at law, such as monetary damages, are inadequate to compensate for that injury; (3) that,

considering the balance of hardships between the plaintiff and defendant, a remedy in equity is

warranted; and (4) that the public interest would not be disserved by a permanent injunction.” Id.

          LOG-NET seeks a permanent injunction under the Copyright Act. (Injunction Br. 3.)

LOG-NET argues that all four factors are satisfied and that it is “entitled to the permanent

injunction that it requested in its Amended Complaint.”3 (Id.) DHL opposes LOG-NET’s motion

for a permanent injunction arguing that the four factors are not satisfied.’4 (See DHL’s Opp’n Br.

(“Injunction Opp’n”), ECF No. 307.) While addressing the irreparable harm factor, DHL argues

that the injunctive relief LOG-NET seeks is overbroad. (Id. at 19.) for the reasons stated below,

the Court agrees with DHL, but will provide LOG-NET the opportunity to refine its request for

relief.

          LOG-NET’s Amended Answer requests a: “[j]udgrnent and/or Court Order requiring DHL

to (i) destroy all copies and/or derivative copies of LOG-NET business specifications, confidential

information and technical specifications regarding the sofiware and (ii) produce certification as to


13
  The Court notes that LOG-NET did not file an “Amended Complaint.” The Court interprets
LOG-NET’s reference to an “Amended Complaint” to be a reference to LOG-NET’s Amended
Answer at docket entry 112.
‘
  Because the Court has found that DHL is not entitled to JMOL, the Court does not address the
same arguments again.


                                                   31
the destruction by DHL, and any party to whom DHL has distributed the software specification,

of all copies and/or derivative copies of all LOG-NET business specifications, confidential

information and technical specifications regarding the software.”              (Am. Answer 40-41.)

LOG-NET also requested “[pJreliminary and permanent injunctive relief enjoining DHL and any

of its agents, officers or employees from directly or indirectly infringing upon LOG-NET’s

copyrights and trademarks, misappropriating LOG-NET’s trade secrets, unfairly competing

against LOG-NET, and misrepresenting the nature, characteristics, and qualities of the

LOG-NET® Software to both existing and potential customers of LOG-NET pursuant to 17 U.s.c.

§   502,15 U.S.C.   §   1116 and the common law.” (Id. at4l.)

         LOG-NET’s moving brief identifies four individual categories of works that LOG-NET

states were infringed. (Injunction Br. 1-2 (identifying ISc+; LOG-NET GDX EDI CUSTOMER

EDT; multiple servers; and GT Nexus FCR).) The same chart identifying the protected works

identifies multiple other parties other than DHL who are “known parties utilizing or distributing

the work[.j” (Id.)

         LOG-NET’s request for injunctive relief is overly broad for several reasons. First, the jury

instructions on count 3 included a limited set of factual allegations that LOG-NET alleged DHL

did to infringe upon its copyrighted materials. (See Jury Instrs.   ¶   109 (stating “LOG-NET claims

that DHL infringed its copyright in the LOG-NET software by copying parts of the software and

arranging to have the copied materials included in software known as ISC+ and in documents

which were provided by DHL to GTNexus[.]”).) The language of the injunctive relief sought is

broader than the factual allegations LOG-NET raised at trial. Thus, LOG-NET seeks to enjoin

activities that the verdict on Count 4 does not encompass.      Second, LOG-NET’s brief identifies

non-parties who are allegedly in control of copyrighted materials. The jury’s verdict on Count 4




                                                  32
is inapplicable to non-parties, and therefore it is unclear what power the Court would have to enjoin

non-parties. Finally, DTE 65 was a significant portion of LOG-NET’s allegations regarding Count

3. DTE 65 includes numerous lines of header names, fields, and relationship schema that are a

part of ISC+ and which allegedly constitute LOG-NET’s protected material. LOG-NET’s reply

states that “DHL has a new computer system that, while it relies upon ISC+, the LOG-NET

reports” and other items, the new system was “theoretically designed to replace LOG-NET

completely.” (LOG-NET’s Reply Br. 6, ECF No. 320.) Thus, per LOG-NET, “DHL can continue

its business without continued use of the infringing I$C+ application.”          (Id.)   Given these

statements, it is unclear why LOG-NET’s request as to ISC+ is not moot, and whether LOG-NET

is asking the Court to enjoin DHL’s use of the entirety of a program that it no longer uses or only

those portions that infringe upon LOG-NET’s copyrighted materials. The Court, accordingly,

denies LOG-NET’s permanent injunction motion without prejudice. The Court grants LOG-NET

leave to file supplemental briefing that addresses the issues outlined above and is accompanied by

a proposed order that contains specific, appropriately tailored restraints.

       F.      LOG-NET’s Motion for Prejudgment Interest is Granted

       In diversity cases, such as this case, federal courts must apply state law to award

prejudgment interest. See Klaxon Co. v. Stentor Elec. lifg. Co., 313 U.S. 487, 494 (1941); Jarvis

v. Johnson, 668 F.2d 740, 746 (3d Cir. 1982) (holding that “federal courts in diversity cases should

apply state law with respect to prejudgment interest”). “Under New Jersey state law, the purpose

of prejudgment interest is to ‘compensate the plaintiff for the loss of income that would have been

earned on the judgment had it been paid earlier.” Thabault v. Chait, 541 F.3d 512, 533 (3d Cir.

200$) (quoting Ruffv. Weintraitb, 519 A.2d 1384, 1390 (N.J. 1987)). A prejudgment interest

award “on contract and equitable claims is based on equitable principles.” Cty. of Essex v. first




                                                 33
Union Nat. Bank, 891 A.2d 600, 608 (N.J. 2006). Therefore, an award of prejudgment interest

may run on contract claims in accordance with equitable principles. Litton Indtts., Inc. v. IMO

Indus., Inc., 982 A.2d 420, 430 (N.J. 2009); Ctv. of Essex, 891 A.2d at 608.                In awarding

prejudgment interest,

        [t]he basic consideration is that the defendant has had the use, and the plaintiff has
        not, of the amount in question; and the interest factor simply covers the value of the
        sum awarded for the prejudgment period during which the defendant had the benefit
        of monies to which the plaintiff is found to have been earlier entitled.

Rova farms Resort, Inc. v. Inv’rs Ins. Co., 323 A.2d 495, 512 (N.J. 1974). The purpose of the

award is not punitive. Coffinan v. Keene Corp., 608 A.2d 416, 424-25 (N.J. Super. Ct. App. Div.

1992). Rather, “[t]he ‘equitable purpose of prejudgment interest is to compensate a party for lost

earnings on a sum of money to which it was entitled, but which has been retained by another.”

N. Bergen Rex Transp., Inc. v. TrailerLeasing Co., 730 A.2d 843, 851 (N.J. 1999) (quoting Sidcov

v. 2100 Linwood Owners, Inc., 696 A.2d 31, 39 (N.J. Super. Ct. App. Div.), certif granted, 702

A.2d 349 (N.J. 1997)).

       The decision to “award    .   .   .   prejudgment interest in a contract case is within the sound

discretion of the trial court.” Litton Indits., Inc., 200 N.J. at 390. Similarly, it is within the

discretion of the Court to determine “the rate at which prejudgment interest is calculated.” Id.

Finally, in contract cases, the trial court has discretion to determine the date on which prejudgment

interest starts to accrue. See Cly. of Essex, 891 A.2d at 608-09 (citing In re Estate of Lash, 776

A.2d 765, 773-74 (N.J. 2001)).

       LOG-NET moved pursuant to New Jersey law for prejudgment interest. (Interest Br. 1.)

LOG-NET’s sole argument in support of prejudgment interest is that it is an “appropriate” award.

(Id.) LOG-NET asserts that the interest cost to LOG-NET for borrowing the amount the jury

awarded would have been no less than 3.25%, but LOG-NET could not have borrowed “such a



                                                       34
sum   on a fixed rate for six years.” (IcL) Thus, per LOG-NET, the “interest rate should be adjusted

to match the prime rate over the course of six years.   ..   .“   (Id.)

        DHL opposes LOG-NET’s motion for prejudgment interest with several arguments.15

First, DHL argues that this matter is one in which awarding prejudgment interest would be adding

to a “windfall damages award.” (DHL’s Opp’n Br. 4, ECF No. 306 (citing Thomas v. Duralite

Co., 524 F.2d 577, 589 (3d Cir. 1975)).) Next, DHL argues that where “a written agreement

governs the parties’ relationship, the party seeking an award of prejudgment interest must come

forward with evidence in the agreement entitling it to such a remedy for breach of the

agreement[,]” and no such evidence has been put forward by LOG-NET. (Id. (citing Interpool,

Inc. v. four Horsemen, Inc., No. 16-2490, 2017 WL 1284766, at *5 (D.N.J. Mar. 24, 2017);

Interstate Realty Mgmt. Co. v. FF Holdings, LLC, No. 16-4095, 2017 WL 53707, at *3 (D.N.J.

Jan. 4, 2017)).) Finally, DHL argues that the 3.25% interest LOG-NET proposes is excessive

because “[a]bsent unusual circumstances, courts in this District use the prejudgment interest rate

outlined in New Jersey Court Rule 4:42-11(a)(ii) when determining the rate for prejudgment

interest on contract-based claims.” (Id. at 7 (citing Amba v. Rupari food Servs., Inc., No. 10-4603,

2016 WL 6471019, at *4 (D.N.J. Oct. 31, 2016)).)

        DHL’s arguments in opposition to LOG-NET’s motion are unpersuasive.              Given the

Court’s determination that the jury had a reasonable basis upon which to reach the verdict and

damages award, this not a situation in which the award is a “windfall” for LOG-NET.             The

proposition that in a breach of contract case the prevailing party must identify a provision in a

contract providing for such remedy emanates from an unpublished opinion from this district. The




15
  Because the Court finds that DHL is not entitled to a new trial, the Court does not recount or
address DHL’s arguments regarding a new trial as related to prejudgment interest.


                                                 35
proposition, however, is not supported with a citation in that case. See Interstate Realty Mgmt.

Co., 2017 WL 53707, at *3 (stating without citation, “Interest in a contract case derives from the

provision for interest in the contract itself, and no such clause providing for pre-judgrnent interest

is in the record. Accordingly, no pre-judgment interest will be awarded.”). DHL did not cite, nor

could the Court independently locate, New Jersey precedent to support this proposition. This

proposition is at odds with the purpose of prejudgment interest and the New Jersey Supreme

Court’s determination that in exceptional cases an interest rate specified in a contract can be

suspended. See N. Bergen Rex Transp., Inc., 730 A.2d at 851 (“[P]rejudgment interest is not a

penalty but rather its allowance simply recognizes that until the judgment is entered and paid, the

defendant has had the use of money rightfully the plaintiffs.”). Finally, the Court agrees with

DHL that this case is not an unusual circumstance requiring it to deviate from the norm that “the

Court will award prejudgment interest at the rate set forth in New Jersey Court Rule 4:42-1 la.”

Amba, 2016 WL 6471019, at *4•

       The Court finds that LOG-NET is entitled to prejudgment interest to compensate

LOG-NET for benefits DHL prevented LOG-Net from receiving. The basic consideration that

supports this finding is the jury’s verdict that DHL acted with bad motives or intentions or engaged

in deception or evasion in the performance of the contract while depriving LOG-NET of the

benefits of the contract. The applicable prejudgment interest, therefore, is “the value of the sum

awarded for the prejudgment period during which [DHL] had the benefit of monies to which

[LOG-NET] is found to have been earlier entitled.” Rova Farms Resort, Inc., 323 A.2d at 512.

LOG-NET requests that the prejudgment interest be awarded starting in March 2012 through the

date of final judgment. (Interest Br. 2.) Presumably, LOG-NET chose March 2012 because that

is when DHL initiated this litigation. Based on the Court’s discretion and principles of equity, the




                                                 36
Court finds that March 2012 is an appropriate start date of prejudgment interest recognizing that

the filing of the complaint and seeking an injunction in this matter marked a significant shift in the

relationship between the parties and may have contributed to the jury’s finding for LOG-NET on

Count 3. A.i TenwoodAssocs. v. Orange Senior Citizens Hoîts. Co., 491 A.2d 1280, 1284 (N.J.

Super. Ct. App. Div. 1985) (“Generally, the awarding of prejudgrrient interest is subject to the

discretion of the trial court in accordance with principles of equity.”).

III.   Conclusion

       For the reasons set forth above, the Court denies DHL’s omnibus motion, denies

LOG-NET’s motions for Attorneys’ Fees and Costs, Release of Bond Obligation, and Permanent

Injunction, and grants LOG-NET’s motion for Prejudgment Interest. The Court will issue an Order

consistent with this Memorandum Opinion.




                                                               MICHAEL A. Sijlpi
                                                               UNITED STATES DIsTRIcT JUDGE

Dated: March 2019




                                                 37
